IN RE: Disciplinary Counsel; -Other; Applying For Petition for Transfer to Disability Status.
ORDER
h Considering the Petition for Transfer to Disability Inactive Status filed by the Office of Disciplinary Counsel,
IT IS ORDERED that Jeanne Marie Bourque, Louisiana Bar Roll number 26607, be and she hereby is transferred to disability inactive status. All disciplinary proceedings against respondent shall be deferred until such time as she resumes active status.
Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
FOR THE COURT:
/s/ Bernette J. Johnson
Justice, Supreme Court of Louisiana